*1472On October 22, 2018, relator, disciplinary counsel, filed with this court a certified copy of an order of the Supreme Court of Tennessee entered August 13, 2018, in Board of Professional Responsibility of the Supreme Court of Tennessee v. Michael Gibbs Sheppard, No. M2017-00804-SC-R3-BP, suspending respondent from the practice of law for 60 days. On October 25, 2018, this court ordered *1473respondent to show cause why identical or comparable discipline should not be imposed in this state. Respondent filed a response, and relator filed a certified copy of the Supreme Court of Tennessee's reinstatement order. Sua sponte, cause dismissed.